IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

NATHAN D. COLEMAN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2214

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed August 16, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Nathan D. Coleman, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Tallahassee Bureau
Chief, Criminal Appeals, Tallahassee, for Respondent.




PER CURIAM.

       The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002). We encourage the circuit court to continue its

efforts to expeditiously dispose of the motion pending below.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.